BUSSEY, Judge.
This is an attempted appeal from the judgment and sentence entered on a plea of guilty in the District Court of Tulsa County, Oklahoma, against Patsy Robinson. Said judgment and sentence was entered on the 9th day of April, 1969, and thereafter, a petition in error was filed in this Court on the 9th day of June, 1969.
Rule 29, Section 4(b) of the Court of Criminal Appeals provides:
“A petition in error must be filed with the clerk of this Court within thirty (30) days from the date judgment and sentence is rendered by the trial court; and within five (5) days from the date said petition in error is filed in this Court, plaintiff in error must file one copy of said petition with the clerk of the trial court, and serve one copy thereof on the Attorney General.”
When the petition in error is not filed within the time provided in Rule 29, Section 4(b), supra, this Court is without jurisdiction to entertain an appeal and the Court may on its own Motion dismiss the attempted appeal.
We further observe that although a brief has been filed, neither the transcript or the *355original records were filed in this Court within six months of the time of rendition of judgment and sentence.
We are of the opinion and therefore hold, that the attempted appeal should be, and the same is hereby, dismissed, and the Clerk of this Court is directed to issue the mandate forthwith.
BRETT, P. J., and NIX, J.,- concur.